
	

115 S3198 IS: Allied Burden Sharing Report Act of 2018
U.S. Senate
2018-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3198
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2018
			Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To require annual reports on allied contributions to the common defense, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Allied Burden Sharing Report Act of 2018. 2. Finding; sense of Congress (a)FindingCongress finds that section 1003 of the Department of Defense Authorization Act, 1985 (Public Law 98–525; 63 Stat. 2241)—
 (1)expresses the sense of Congress that, due to threats that are ever-changing, Congress must be informed with respect to allied contributions to the common defense to properly assess the readiness of the United States and allied nations for threats; and
 (2)requires the Secretary of Defense to submit to Congress an annual report on the contributions of allies to the common defense.
 (b)Sense of CongressIt is the sense of Congress that— (1)the threats facing the United States—
 (A)extend beyond the global war on terror; and (B)include near-peer threats; and
 (2)the President should seek from each allied nation acceptance of international security responsibilities and agreements to make contributions to the common defense commensurate with the economic resources and security environment of such allied nation.
 3.DefinitionsIn this Act: (1)Allied nationThe term allied nation means—
 (A)each member state of the North Atlantic Treaty Organization; (B)Australia;
 (C)Japan; (D)South Korea;
 (E)New Zealand; and (F)each member state of the Gulf Cooperation Council.
 (2)Appropriate committees of CongressThe term appropriate committees of Congress means— (A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and
 (B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.
 (3)SecretaryThe term Secretary means the Secretary of Defense. 4.Reports on allied contributions to the common defense (a)In generalNot later than March 1 each year, the Secretary, in coordination with the heads of other Federal agencies, as the Secretary determines to be necessary, shall submit to the appropriate committees of Congress a report containing a description of—
 (1)the annual defense spending by each allied nation, including available data on nominal budget figures and defense spending as a percentage of the gross domestic products of such allied nations for the fiscal year immediately preceding the fiscal year in which the report is submitted;
 (2)the activities of each such allied nation to contribute to military or stability operations in which the Armed Forces of the United States are a participant;
 (3)any limitations placed by any such allied nation on the use of such contributions; and (4)any actions undertaken by the United States or by other countries to minimize such limitations.
 (b)FormEach report under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
 (c)AvailabilityA report submitted under subsection (a) shall be made available on request to any Member of Congress.
			
